 THEATRICAL STAGE EMPLOYEES299International Alliance of Theatrical Stage EmployeesandMoving Picture Machine Operators of theUnited States and CanadaandWaltDisney WorldCo. Case 12-CB-1429December5, 1974 'DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge filed on February 8, 1974, by WaltDisney World Co., herein called Disney World, andduly served on International Alliance of TheatricalStage Employees and Moving Picture Machine Opera-tors of the United States and Canada, herein called theRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director for Re-gion 12, issued a complaint on April 18, 1974, againstRespondent, alleging in substance that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Sections8(b)(3) and 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties.With respect to the unfair labor practices, the com-plaint alleges in substance as follows: On April 25,1972, pursuant to a card check establishing majoritystatus,Disney World extended recognition to a groupof labor organizations known as Disney World ServiceTrades Council, hereafter called the Council, whichhad been organized for the purpose of bargaining col-lectively on behalf of certain of Disney World's em-ployees.The Council adopted a constitution andbylaws, which provided,inter alia,that negotiationswith Disney World were to be conducted in the nameof the Council, collective-bargaining agreements wouldbe ratified by a majority vote of the Council, executedin the name of the Council, and signed by the presidentthereof and each of the Council affiliates. Respondentwas and is a member of the Council, and a signatoryto the constitution and bylaws.On June 1, 1972, the Council, including Respondent,entered into and signed a collective-bargaining agree-ment with Disney World. Thereafter, pursuant to theexercise of a reopening provision in the agreement,negotiations between the Council and Disney Worldcommenced on September 20, 1973, culminating in anew agreement on November 19, 1973, which theCouncil membership ratified by a vote of 738 to 357 onNovember 28, 1973.Thereafter, commencing on December 1, 1973, Dis-ney World requested and continues to request that Re-spondent execute said agreement, but Respondent hasrefused and continues to refuse to do so.Respondent filed an answer to the complaint, inwhich it failed to reply to certain of the allegationstherein,denied others,and set forth an affirmative de-fense,alleging that it is not legally obligated to executethe newly negotiated agreement because its affiliatedLocal Union No. 855,herein called Local 855, of whichunit employees are members,voted to reject the agree-ment.On May 10,1974, counsel for the General Counselfiled with the Board the instant Motion for SummaryJudgment.On May 20,1974,the Respondent filed ananswer,to the Motion for Summary Judgment..Subsequently,on May'21, 1974,the Board issued anorder transferring the proceeding before it and a NoticeTo Show Cause why the General Counsel'smotionshould not be granted.Respondent filed no response tothe Notice To Show Cause.Disney World,on June 11,1974, filed a brief in support of the motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding,the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent does notcontrovert the factual allegations concerning the mat-ters set forth above; hence these allegations of the com-plaintwill be deemed admitted and found to betrue.'However, Respondent, by way of affirmativedefense, contends that the members of its affiliated Lo-cal 855, who are employees included in the contractualunit, voted to reject the agreement reached betweenDisney World and the Council in November 1973, andhence it is not legally obligated to execute the agree-ment. We find no merit in this contention. Respondentis an admitted member of the Council and an admittedsignatory to the constitution and bylaws thereof, bywhich it has clothed the Council with authority to acton its behalf and bind it by majority vote. The Councilhaving ratified the agreement by a majority, the Re-spondent cannot interpose as an additional conditionthat it is not bound thereby unless its local's member-ship ratifies the agreement as well.'In its answer to the Motion for Summary Judgment,Respondent argues that it cannot be found in violationof Section 8(b)(3) for refusing to bargain since theCouncil is the admitted bargaining agent. This position,however, ignores the established procedures under theconstitution and bylaws of the Council, to which it isSec. 102.20 of the Board's Rules and Regulations, Series 8, as amended.2International Union of Elevator Constructors, Local No. 8, AFL-CIO(National Elevator Industry, Inc., Area No. 14),185 NLRB 769 (1970), enfd.465 F.2d 974 (C.A. 9, 1972).215 NLRB No. 39 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDan admitted signatory. The Respondent having con-sented to abide by and execute agreements ratified bya majority of the Council, indeed having done so as aresult of the 1972 negotiations, and not having made atimely withdrawal from the Council, we find that theRespondent is required to honor the established proce-dures of the Council. Accordingly, by refusing to exe-cute the agreement of November 1973, the Respondenthas refused to bargain in violation of Section 8(b)(3) ofthe Act.'Accordingly, we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF WALT DISNEY WORLD CO.All employees employed at Disney World Co.'s"VacationKingdom Complex" in Bay Lake,Florida, in the job classifications of AdvancedCulinaryAssistant,AdvancedHousekeeping-H/H, Advanced Laundry Assistant, Beverage-H/H, Beverage Preparation-H/H, Car Care-Host,Car Care-Host, Sr., Costume Specialist, CulinaryAssistant, Culinary Helper, Custodial-H/H, FloorLady, Food & Beverage Assistant, Food & Bever-age Captain, Food & Beverage-H/H, Food & Bev-erage Service-H/H, Food & Beverage Steward,Hospitality-H/H,Housekeeping-H/H, LaundryAssistant, Laundry Helper, Sales-H/H, Sales Spe-cialist, Steward, Table Lady, Walt Disney World-H/H, Wardrobe-H/H, Advanced Steward, StageOperator; excluding all other employees, securityhosts/fire prevention hosts and supervisors as de-fined in the Act.Walt Disney World Co., a Delaware corporation, isengaged inthe operation of "Walt Disney World," avacational, recreational, and entertainment complexlocated in the State of Florida. During the past 12-month period, in the course and conduct of its businessoperation,Walt Disney World Co. purchased goodsand materials valued in excess of $50,000,'which goodsand materials were received by it directly from pointsoutside the State of Florida, or from local suppliers whohad in turn received said goods and materials directlyfrom points outside the State of Florida. During thissame period, the gross revenue of Walt Disney WorldCo. was in excess of $500,000.We find, on the basis of the foregoing, that WaltDisney World Co. has been at all times material hereinan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABORORGANIZATION INVOLVEDThe International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of theUnited States and Canada is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The UnitThe following employeesof WaltDisneyWorld Co.constitute a unit appropriatefor collective-bargainingpurposes within the meaning ofSection 9(b) of the Act:3InternationalUnion of OperatingEngineers,Local 525, AF-CIO(Clark Oil & Refining Corporation),185 NLRB 609 (1970).B. Recognition of the UnionOn April 25, 1972, Disney World extended recogni-tion to a group of labor organizations known as DisneyWorld Service Trades Council as the exclusive collec-tive-bargaining representative for the employees in theabove-mentioned appropriate unit. Respondent wasand is a member of the Disney World Service TradesCouncil, and is a signatory to the constitution andbylaws thereof.C. Request and Refusal To BargainCommencing on or about December 1, 1973, and atall times thereafter, Disney World has requested Re-spondent to execute a written collective-bargainingagreement embodying the terms of a collective-bargain-ing agreement with Disney World which a majority ofthe membership of the Disney World Service TradesCouncil ratified. On or about December 1, 1973, Re-spondent refused and has continued to refuse to executesaid agreement.Accordingly, we find that, by its refusal to executesaid agreement, the Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(b)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce. THEATRICALSTAGE EMPLOYEES301V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof S. ction 8(b)(3) of the Act, we shall order that it ceaseand desist therefrom and, upon request, execute thecollective-bargaining agreement of November 19, 1973,between Disney World and the Council, of which theRespondent is a member and ratified by a majority ofthe membership thereof on November 28, 1973.CONCLUSIONS OF LAW1.Walt Disney World Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of theUnited States and Canada is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All employees employed at Disney World Co.'s"Vacation Kingdom Complex" in Bay Lake, Florida,in the job classifications of Advanced Culinary Assist-ant,Advanced Housekeeping-H/H, Advanced Laun-dry Assistant, Beverage-H/H, Beverage Preparation-H/H, Car Care-Host, Car Care-Host, Sr., CostumeSpecialist,Culinary Assistant, Culinary Helper, Cus-todial-H/H, Floor Lady, Food & Beverage Assistant,Food & Beverage Captain, Food & Beverage-H/H,Food & Beverage Service-H/H, Food & BeverageSteward, Hospitality-H/H, Housekeeping-H/H, Laun-dry Assistant, Laundry Helper, Sales-H/H, Sales Spe-cialist, Steward, Table Lady, Walt Disney World-H/H,Wardrobe-H/H, Advanced Steward, Stage Operator;excluding all other employees, security hosts/fire pre-vention hosts and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.4.By refusing on or about December 1, 1973, andcontinuing to refuse to execute a written collective-bargaining agreement between Disfley World aild theDisney World Service Trades Council as agreed uponNovember 19, 1973, and subsequently ratified onNovember 28, 1973, covering the employees in theabove unit, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(b)(3) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent International Al-liance of Theatrical Stage Employees and Moving Pic-tureMachine Operators of the United States andCanada, Cocoa Beach, Florida, its officers, agents, andrepresentatives, shall:1.Cease and desist from refusing to bargain collec-tively in good faith with Walt Disney World Co. byrefusing to sign the collective-bargaining agreement ofNovember 1973, on which the Walt Disney World Co.and the Disney World Service Trades Council, ofwhich Respondent is a member, have agreed, or fromengaging in any like or related conduct in derogation-of the statutory duty to bargain.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, forthwith execute the November1973 agreement tendered to it by Walt Disney WorldCo., on which agreement was reached between WaltDisney World Co. and the Walt Disney World ServiceTrades Council, of which Respondent is a member.(b) Post at its business offices and meeting halls co-pies of the attached notice marked "Appendix."' Co-pies of said notice, on forms provided by the RegionalDirector for Region 12, after being duly signed by Re-spondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.a In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively ingood faith with Walt DisneyWorld Co.by refus-ing to sign the collective-bargaining agreement ofNovember 1973 on which the Walt Disney WorldCo. and the Disney World Service Trades Council,of which we are a member,have agreed,or fromengaging in any like or related conduct in deroga-tion of the statutory duty to bargain.a DECISIONS OF NATIONAL LABOR RELATIONS BOARD302WE WILL, upon request, forthwith execute theNovember 1973 agreement tendered to us by WaltDisneyWorld Co. on which agreement wasreached between Walt Disney World Co. and theDisney World Service Trades .Council, of whichwe are a member.INTERNATIONALALLIANCEOFTHEATRICAL STAGE EMPLOYEES ANDMOVINGPICTUREMACHINEOPERATORS OF THE UNITED STATESAND CANADAE